Appeal from order denying application of petitioner for an order requiring respondents to refrain from taking any proceedings to place upon the ballots or voting machines in the city of New York for the election of November 7, 1939, a proposal to amend article 1, section 9, of the Constitution of the State of New York. Order affirmed, without costs. No opinion. Lazansky, P. J., Johnston and Adel, JJ., concur; Taylor and Close, JJ., dissent and vote to reverse the order and grant the application on the ground that the provisions of the Constitution of the State of New York (art. 19, § 1) are controlling and there has been no compliance with said provisions.